Title: Enclosure: John Donnaldson to Thomas Mifflin, [1 June 1791]
From: Donnaldson, John
To: Mifflin, Thomas


[Philadelphia, June 1, 1791]
Sir
As the time for subscribing the State Certificates to the loan of the United States has arrived, I think it my duty to submit to the consideration of your Excellency a plan of arrangement that may probably expedite the business & furnish the proper checks to the State Officer with but little trouble to the Creditors of this State intitled to the benefit of the Act of the 9th April last.
The form already prescribed by the Treasury of the United States requires that such State Certificates proposed to be loaned shall be particularly described as to number, date, payee, period to which interest hath been paid & by whom loaned.
In addition to which I beg leave to propose:
That the Secretary to the Treasury be requested to direct That the Certificates to be issued for the proportional part of said loan in 3 ⅌ Cent & deferred debt, express by endorsement or otherwise the number of the receipt given at the time of subscribing.
That the Creditors holding said receipts to enable them to receive the compensation proposed by the Act of the 9th of April must produce the said receipt to this office where they shall be credited (in Books to be kept for the purpose) with the proportion of 3 ⅌ Cent & deferred debt on which they will be entitled to receive a further allowance from the State & on presenting the Certificates of the United States for the same they shall receive by themselves or their Attornies a Certificate or Certificates payable at the Treasury agreeably to said Act.
I am with great respect &c.

J.D.
Reg. Gen. OfficeJune 1st. 1791
Tho. Mifflin Esq.Governor
